Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about December 10, 2003, which adjudicated appellant a *537juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the third degree, attempted grand larceny in the fourth degree and attempted assault in the third degree, and imposed a conditional discharge for a period of 12 months, with 5 days’ community service, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence disproved appellant’s justification defense, and warranted the conclusion that appellant attempted to steal property by reaching into the victim’s pocket. Concur—Buckley, P.J., Lerner, Friedman, Sweeny and Catterson, JJ.